                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

KELLY J. SNYDER,

              Plaintiff,

v.                                                      Case No. 3:18-cv-01433


WESTERN REGIONAL JAIL AUTHORITY;
CAPTAIN ALDRAGE;
CAPTAIN SAVILLA; and
ANY C.O. THAT HAS WORKED IN A5 SECTION,


              Defendants.


                     MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion to Dismiss. (ECF No. 15).

Defendants argue that the Complaint should be dismissed against them, in part, because

Plaintiff has failed to include any factual statements in the Complaint specifying how each

named individual (i.e. Defendants Savilla, Aldridge, and the correctional officers) violated

Plaintiff’s constitutional rights. Although pro se complaints, such as the one filed in this

case, must be liberally construed to allow the development of potentially meritorious

claims, the court may not rewrite the pleading to include claims that were never

presented, Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir. 1998), develop the

plaintiff’s legal theories for him, Small v. Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993),

or “conjure up questions never squarely presented” to the court. Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). At the same time, to achieve justice, the

court may allow a pro se plaintiff the opportunity to amend his complaint in order to


                                             1
correct deficiencies in the pleading. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).

     In this case, Plaintiff alleges unsanitary and unsafe conditions in pod A5 at the

Western Regional Jail and Correctional Facility. Title 42 U.S.C. § 1983 provides a remedy

to parties who are deprived of federally protected civil rights by persons acting under color

of any state “law, statute, ordinance, regulation, custom, or usage.” To state a cause of

action under § 1983, a plaintiff must allege facts showing that: (1) an official deprived the

plaintiff of a federally protected civil right, privilege or immunity and (2) that the official

did so under color of State law. 42 U.S.C. § 1983; see also Perrin v. Nicholson, C/A No.

9:10-1111-HFF-BM, 2010 WL 3893792 (D.S.C. Sept. 8, 2010). If either of these elements

is missing, the complaint fails to state a claim for relief under 42 U.S.C. § 1983. Moreover,

for an official to be liable under § 1983, it must be “affirmatively shown that the official

charged acted personally in the deprivation of the plaintiff’s rights. The doctrine of

respondeat superior has no application under this section.” Vinnedge v. Gibbs, 550 F.2d

926, 928 (4th Cir. 1977) (quoting Bennett v. Gravelle, 323 F. Supp. 203, 214 (D. Md.

1971)).

          Plaintiff alleges that the defendant captains and unnamed correctional officers

subjected him to cruel and unusual punishment in violation of the Eighth Amendment to

the United States Constitution by denying him safe and sanitary living conditions. The

Eighth Amendment “imposes duties on [prison] officials who must provide humane

conditions of confinement; prison officials must ensure that inmates receive adequate

food, clothing, shelter, and medical care, and must ‘take reasonable measures to

guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (citing

Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). However, “[p]rison conditions may be

‘restrictive and even harsh.’” Farmer, 511 U.S at 833 (quoting Rhodes v. Chapman, 452

                                              2
U.S. 337, 347 (1981) (“To the extent that [prison] conditions are restrictive or even harsh,

they are part of the penalty that criminal offenders pay for their offenses against society.”).

“The Eighth Amendment does not prohibit cruel and unusual prison conditions; it

prohibits cruel and unusual punishments.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th

Cir. 1993). Thus, not every uncomfortable condition of confinement is actionable. Rhodes,

452 U.S. at 347. Ultimately, this prohibition “does not mandate comfortable prisons, and

only those deprivations denying the ‘minimal civilized measure of life's necessities’ are

sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson v. Seiter,

501 U.S. 294, 298 (1991) (quoting Rhodes, 452 U.S. at 347).

       In order for Plaintiff to prosecute a case against the named defendants, he must

show both (1) the deprivation of a basic human need that was “sufficiently serious,” when

measured by an objective standard, and (2) that the responsible prison officials had a

“sufficiently culpable state of mind.” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008)

(citing Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996)). To satisfy the objective

component, Plaintiff must show that the challenged condition caused or constituted an

extreme deprivation. De'Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003). “[T]o

demonstrate such an extreme deprivation, [Plaintiff] must allege a serious or significant

physical or emotional injury resulting from the challenged conditions or demonstrate a

substantial risk of such serious harm resulting from [his] exposure to the challenged

conditions.” Odom v. South Carolina Dept. of Corrections, 349 F.3d 765, 770 (4th Cir.

2003) (quoting De’Lonta, 330 F.3d at 634). “Compelling a showing of significant physical

or emotional harm, or a grave risk of such harm, infuses an element of objectivity into the

analysis, lest resolution of the seriousness of the deprivation devolve into an application

of the subjective views of the judges deciding the question.” Shakka v. Smith, 71 F.3d 162,

                                              3
166 (4th Cir. 1995) (citing Strickler v. Waters, 989 F.2d 1375, 1370–80 (4th Cir. 1993)).

       To fulfill the subjective component, Plaintiff must demonstrate that each

individual named in the complaint acted with “deliberate indifference” to Plaintiff’s

health or safety. Farmer, 511 U.S. at 834. The Supreme Court explained:

       [A] prison official cannot be found liable under the Eighth Amendment for
       denying an inmate humane conditions of confinement unless the official
       knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware of facts from which the inference could be drawn
       that a substantial risk of serious harm exists, and he must also draw the
       inference.

Farmer, 511 U.S. at 837. Deliberate indifference is more than mere negligence but less

than malice. Flores v. Stevenson, Civil Action No. 2:11–cv–01278–TMC–BHH, 2012 WL

2803721 (D.S.C. May 11, 2012). Put simply, the individuals named in the complaint would

have a sufficiently culpable state of mind if they were each aware of an excessive risk of

harm to Plaintiff’s health or safety, but disregarded it. See Wilson, 501 U.S. at 298; Brown

v. North Carolina Dept. of Corrections, 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case

v. Ahitow, 301 F.3d 605, 607 (7th Cir. 2002)) (“[T]he test is whether the guards know the

plaintiff inmate faces a serious danger to his safety and they could avert the danger easily

yet they fail to do so.”)

       In addition to the legal principles set forth above, Plaintiff’s claims are governed

by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e). The PLRA expressly

prohibits the filing of civil actions by prisoners “confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury.” Although the PLRA does not define “physical injury”

and the Fourth Circuit has not provided a definition, other courts have held that the

“physical injury” referenced by the Act need not be significant, but it must be more than


                                             4
de minimis. See, e.g., Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010); Mitchell v.

Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1312–13 (11th Cir. 2002); Siglar v.

Hightower, 112 F.3d 191 (5th Cir. 1997); Zehner v. Trigg, 952 F.Supp. 1318 (S.D. Ind.

1997). “A plaintiff seeking compensatory damages for emotional distress cannot rely on

conclusory statements that the plaintiff suffered emotional distress [or] the mere fact that

a constitutional violation occurred, but, rather, the testimony must establish that the

plaintiff suffered demonstrable emotional distress, which must be sufficiently

articulated.” Knussman v. Maryland, 272 F.3d 625, 640 (4th Cir. 2001), (quoting Price

v. City of Charlotte, 93 F.3d 1241, 1254 (4th Cir. 1996)) (internal quotation marks

omitted).

     Therefore, in light of the governing standards and principles, Plaintiff must amend

his complaint to specifically name each individual that he believes violated his rights

and must state how each individual violated Plaintiff’s constitutional rights, how those

violations caused injury to Plaintiff, and the nature of the injuries. Therefore, Plaintiff is

ORDERED to amend his complaint within twenty-one (21) days and cure the

following deficiencies in pleading as indicated below:

     1.     Plaintiff must set forth a specific factual basis upon which the Court can

conclude that Captain Savilla and Captain Alridge acted with deliberate indifference to

Plaintiff’s health and safety. As for the correctional officers, Plaintiff must identify specific

officers he holds at fault and then state factually how each such officer violated Plaintiff’s

rights.

     2.     Plaintiff must identify the nature of the injury he claims to have suffered as a

result of the defendants’ alleged wrongdoing.

     3.     To the extent Plaintiff wishes to pursue prospective, non-monetary relief, he

                                               5
must describe the policies or procedures that he deems unconstitutional and name as a

defendant the official who is responsible for enforcement of the policy or procedure.

     Plaintiff is hereby given notice that a failure to amend the complaint as ordered

shall result in a recommendation that the complaint be dismissed against the individual

defendants for failure to state a claim under 42 U.S.C. § 1983. If Plaintiff no longer wishes

to pursue this civil action, he may file a motion with the Clerk of Court, asking that the

lawsuit be voluntarily dismissed. Plaintiff is also reminded of his obligation to

promptly notify the Clerk of Court of any change in his contact information.

       The Clerk is instructed to provide a copy of this order to Plaintiff and counsel of

record.

                                            ENTERED: September 18, 2019




                                             6
